Citation Nr: 0335797	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a right knee disorder, 
including degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret



INTRODUCTION

The appellant had active military service from January 1973 
to December 1975.  His appeal initially came before the Board 
of Veterans' Appeals (Board) from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO).  In July 2001, the case was 
remanded to the RO for additional development.  


FINDING OF FACT

A right knee disability was not exhibited in service or 
within the first year after the appellant's separation from 
service, and is not otherwise related to service by competent 
evidence.  


CONCLUSION OF LAW

A right knee disability, including degenerative joint 
disease, was not incurred in or aggravated by military 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The April 1998 statement of the case and the August 2003 
supplemental statement of the case advised the appellant of 
the laws and regulations pertaining to his claim of 
entitlement to service connection for a right knee 
disability.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  He was specifically informed that service connection 
was being denied for a right knee disability, including 
degenerative joint disease, because the evidence did not show 
that he had a right knee disability that was linked to 
service.  The statement of the case and supplemental 
statement of the case made it clear to the appellant that in 
order to prevail on his claim, he needed to present medical 
evidence that he was disabled and that the condition was 
linked to service.  The RO sent a letter to the appellant 
dated in February 2002 that informed him of the provisions of 
the VCAA and informed him what action he needed to take and 
what action the RO would take on his claim for service 
connection for a right knee disability.  Specifically he was 
told that he needed to submit evidence showing that his 
claimed disability was related to service, and he was advised 
that he could submit a medical opinion from his physician as 
to a relationship between his military service and his 
disability.  In July 2003, VA notified the appellant about 
what it had done with regard to his claim and what he needed 
to do to establish entitlement to service connection for a 
right knee disability.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the appellant indicated in a February 
2002 statement that he had no additional pertinent evidence 
to submit.  In light of the fact that the appellant has had 
more than one year to submit evidence and has indicated that 
there is no additional evidence forthcoming, the Board finds 
that there is no prejudice to the appellant in proceeding 
with his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained private medical treatment records 
and provided the appellant with VA examinations in September 
1997 and August 2003.  In February 2002 correspondence, the 
veteran indicated he had no additional evidence and requested 
that his claim be adjudicated on the evidence "already 
sent".  There is no indication that there is more 
information or medical evidence to be found with respect to 
the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has concluded that the VCAA does not 
require a remand where the appellant was fully notified and 
aware of the type of evidence required to substantiate his 
claims and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The appellant asserts that he has degenerative joint disease 
in his right knee that resulted from an injury he sustained 
to his right knee in a motor vehicle accident during service.  
He maintains that medical evidence from a private physician 
links his right knee arthritis to a motorcycle accident in 
August 1974.  He also claims that training and hard physical 
duty during service contributed to the development of 
arthritis in his right knee.  

The appellant's service medical records do not show any 
complaint, finding, or treatment for a knee disability.  A 
September 1974 notation in the records indicated that the 
appellant had been in an motor vehicle accident and had been 
treated by a private physician.  No injuries were identified.  
The December 1975 separation examination report does not 
reveal any complaint of, nor reference to, a knee disability.  

A private medical record, dated August 11, 1974, indicated 
that the appellant was treated at a hospital emergency room 
for facial lacerations sustained in an automobile accident.  

Private medical records from L. Sherrill, M.D., show that the 
appellant was seen on September 16, 1974, complaining of back 
pain from a motorcycle wreck "yesterday".  The physician 
noted that the appellant's knees and elbows were abraded.  
When seen in January 1978, the appellant complained of 
recurrent right knee pain and swelling since hurting the knee 
in a motorcycle accident three years before.  The impression 
was synovitis.  

A private medical record from A. E. Charmatz, M.D., dated in 
July 1996, indicates that the appellant complained of knee 
pain and that tenderness was noted in the right knee.  The 
assessment was arthritis of the right knee.  

At a September 1997 VA orthopedic examination, the appellant 
reported that his current right knee symptoms included 
progressive pain, stiffness, and swelling that came and went.  
He indicated that the pain occurred three or four times a 
year and lasted three to four days, during which he basically 
stayed off the knee and treated it with non-steroidal, anti-
inflammatory drugs and occasionally Darvocet.  He described 
the injury to his right knee in a motorcycle accident in 
service and the treatment he received for it, which had 
included X-rays.  He stated that the physician told him at 
that time that he would have arthritis in the knee.  An X-ray 
showed mild degenerative changes in the knee.  The assessment 
was degenerative joint disease of the right knee.  

The appellant underwent a VA orthopedic examination in August 
2003.  He indicated that he experienced pain and swelling in 
his right knee with excessive use, that the pain was worse in 
cold weather and with lifting heavy objects, and that he got 
relief from the pain with Naprosyn or rest.  The examiner 
stated that review of the claims file did not reveal any 
history that showed current arthritis could be considered to 
be due to a prior service-connected injury.  The examiner 
opined that the appellant had not experienced a significant 
knee injury in the August 1974 motorcycle accident because no 
such injury had been mentioned in the medical records of that 
date, and that the absence of any notation of an knee injury 
back then led to the conclusion that there had been no knee 
injury at the time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence  warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The clinical data reflects that the veteran suffered from 
abrasions to the knees and elbows in the 1974 motorcycle 
accident, though treatment was primarily for other physical 
complaints.  He complained of knee swelling and right knee 
synovitis was diagnosed a few years after service.  The 
medical evidence of record includes X-ray findings of 
degenerative changes in the right knee in 1997, and diagnoses 
of arthritis in the knee since 1996, however, the evidence 
does not reveal that chronic right knee disability was 
present in service or that arthritis was manifested in the 
knee within the first year after the appellant's separation 
from service.  Nor has there been any competent evidence 
presented that relates current right knee disability, 
including arthritis, to any incident in service.  Rather, the 
examiner at the August 2003 VA examination concluded that 
there was no link between the appellant's current arthritis 
and his military service.  There is no etiology opinion to 
the contrary.  Therefore, absent competent evidence that 
provides a nexus between the appellant's current right knee 
disability and his military service, the Board is unable to 
identify a basis to grant service connection for a right knee 
disability, including degenerative joint disease.  

While the appellant has offered his own arguments to the 
effect that he believes he has a right knee disorder that was 
initially manifested during his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has a right knee 
disorder, including degenerative joint disease, that is 
related to military service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  


ORDER

Service connection for a right knee disorder, including 
degenerative joint disease, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

